Citation Nr: 0031640	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for the veteran's service-connected multiple sclerosis with 
monoclonal gammopathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from June 1971 to June 1975 
and from November 1985 to November 1996.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision that granted service 
connection for residuals of multiple sclerosis with 
monoclonal gammopathy.  A 30 percent rating for this 
condition was assigned under diagnostic code 8018, effective 
from February 1998.  The veteran has perfected a timely 
appeal of this determination to the Board.

Because the veteran has disagreed with the initial rating 
assigned for his multiple sclerosis, the Board has 
recharacterized this claim on the title page as involving the 
propriety of the initial evaluation.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

In addition, the report of the veteran's service department 
medical examination, conducted in October 1998, indicates 
that the veteran cannot work due to the severity of his 
multiple sclerosis.  This evidence, especially when 
considered in light of the following decision, in which the 
Board finds that the veteran's multiple sclerosis warrants a 
combined 70 percent schedular evaluation, raises a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  VA must 
review all issues that are reasonably raised in all documents 
submitted.  EF v. Derwinski, 1 Vet. App. 324 (1991); 
38 C.F.R. § 3.155 (2000).  This matter has not been 
adjudicated by the RO and it will not be addressed by the 
Board.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The multiple sclerosis with monoclonal gammopathy is 
manifested primarily by tremors of the hands, neurological 
deficits of the lower extremities, dysarthria, and head 
tremors with occasional dizziness.

2.  The tremors of the hands produce impairment analogous to 
no more than mild incomplete paralysis of the radial nerve of 
the right and left arm.

3.  The neurological deficits of the lower extremities are 
manifested by impairment of gait and station, an inability to 
tandem gait or to stand on his heels or toes, resulting in 
moderate overall impairment analogous to moderate incomplete 
paralysis of the tibial nerve.

4.  The dysarthria is analogous to laryngitis with 
inflammation of vocal cords or mucous membrane without 
thickening or nodules of the vocal cords, polyps or pre-
malignant changes.

5.  The head tremors with occasional dizziness is analogous 
to a peripheral vestibular disorder with dizziness without 
occasional staggering.


CONCLUSIONS OF LAW


1.  The criteria for separate evaluations of 20 percent for 
the neurological deficits of the right and left arms due to 
multiple sclerosis and for separate evaluations of 20 percent 
for the neurological deficits of the right and left legs due 
to multiple sclerosis, effective from February 1998, are met; 
these evaluations are, in part, in lieu of the 30 percent 
evaluation assigned for multiple sclerosis with monoclonal 
gammopathy, effective from February 1998.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Codes 8018, 8514, 8524 
(2000).

2.  The criteria for a separate 10 percent evaluation for 
dysarthria due to multiple sclerosis, effective from February 
1998, are met; this evaluation is, in part, in lieu of the 30 
percent evaluation assigned for multiple sclerosis with 
monoclonal gammopathy, effective from February 1998.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Code 
6516, 4.124a, Code 8018 (2000).

3.  The criteria for a separate 10 percent evaluation for 
head tremors with occasional dizziness due to multiple 
sclerosis, effective from February 1998, are met; this 
evaluation is, in part, in lieu of the 30 percent evaluation 
assigned for multiple sclerosis with monoclonal gammopathy, 
effective from February 1998.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.87, Code 6204, 4.124a, Code 8018 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from June 1971 to June 1975 
and from November 1985 to November 1996.

Service medical records show that the veteran is right-handed 
and that he underwent a medical board evaluation in July 
1996.  It was noted that this was his third medical board 
evaluation for multiple sclerosis and monoclonal gammopathy 
of uncertain significance.  His general physical examination 
was normal.  Neurological examination revealed normal fundi 
and normal fields to confrontation with an afferent defect on 
the right gaze evoked nystagmus in all fields of gaze.  He 
had slight dysarthria secondary to cerebellar deficit, and 
definite pass pointing and intention tremor on finger-to-nose 
and heel-to-shin secondary to cerebellar deficit.  Reflexes 
in the right leg were increased.  Plantars were flexor and he 
had normal position sense in the toes.  The diagnoses were 
multiple sclerosis, chronic progressive type; and monoclonal 
gammopathy of undetermined significance, possible lymphoma.  
It was determined that he was unable to perform his military 
duties and his case was referred to a physical evaluation 
board.  In August 1996, a physical evaluation board found the 
veteran unfit for duty due to multiple sclerosis, chronic 
progressive type; and monoclonal gammopathy of undetermined 
significance.

The veteran underwent VA examinations in May 1998.  At a 
general medical examination, he complained of occasionally 
losing his balance.  No significant abnormalities were found 
on this examination.  

At a VA neurological examination in May 1998, the veteran 
provided a history of vertigo and vision problems.  He stated 
that the vertigo problems had cleared, but that he now had 
problems with shaking of the hands that made it difficult for 
him to write and to do fine manipulations.  He reported 
problems with vision when he suddenly turned his head or had 
a sudden movement.  At those times he reported blurred vision 
for a variable time.  He reported some difficulty with 
balance in walking, but that he was able to do activities of 
daily living without too many problems.  He reported 
occasional flare-ups of symptoms.  Cranial nerves II-XII were 
within normal limits with the exception of some mild to 
moderate dysarthria of his speech.  He also had a moderate 
tremor of his head.  Motor examination revealed 5/5 strength, 
bilaterally.  In spite of this, he had difficulty with gait 
and station.  He had a great deal of difficulty maintaining 
himself on his toes or on his heels because he tended to sway 
off to the side with quick jerky motions.  Because of this, 
he was unable to do tandem gait.  His deep tendon reflexes 
showed depression in the upper extremities, but normal 
reflexes in the lower extremities.  His plantar reflexes were 
downgoing.  Finger-to-nose examination was normal though he 
did show some fine tremor in his upper extremities, 
particularly on the left.  Sensory examination showed 
decreased ability to perceive pinpoint that reached from his 
toes up to the V2 level on his face.  This was present, 
bilaterally.  The sense of pressure was present, bilaterally, 
but there was no appreciation of pinpoint.  Position sense 
was normal, bilaterally, but vibratory sense was moderately 
decreased in his legs, particularly on the left.  Visual 
acuity was tested and was 20/25 in his left eye and 20/20 in 
the right eye.  The diagnosis was presumption of multiple 
sclerosis as well as monoclonal gammopathy of unknown 
etiology.

The veteran underwent a service department medical 
examination in October 1998.  A history of vertigo, 
lightheadedness, and visual difficulties that had resolved 
since separation from service was noted.  He reported that 
approximately one year earlier, he began experiencing 
clumsiness of all his extremities that markedly interfered 
with his writing and walking as well as intermittent 
bothersome head bobbing tremor.  He reported attempting to 
work full-time after service, but that his visual 
difficulties were prohibitive.  Since that time, he reported 
that he was able to occasionally mow the lawn for a friend, 
but only for a few minutes at a time.  He complained of 
worsening hand clumsiness and gait ataxia that waxed and 
waned, but steadily worsened.  General examination was 
normal.  Neurological examination revealed a low amplitude, 
4-5 Hertz head bobbing tremor; cranial nerves were otherwise 
intact; past-pointing and prominent end-point tremors were in 
all extremities; 1-1+ reflexes throughout out except 2+ at 
the knees, bilaterally, with equivocal Babinski's; otherwise 
his neurological examination was normal.  Mental status was 
intact.  The diagnoses were multiple sclerosis and monoclonal 
gammopathy of uncertain significance.  An addendum to the 
report of this examination shows that a serum protein 
electrophoresis was obtained that revealed an immunoglobulin 
to be 1.980 that was essentially unchanged from the 
previously available documented levels.  The impression was 
monoclonal gammopathy of undetermined significance, 
relatively stable and unchanged from values noted in May of 
1995.

A private medical report shows that the veteran underwent 
vocational evaluation testing in January 1999.  It was noted 
that he completed his written work with his left hand holding 
his right hand for stability.  He reported difficulty with 
fine motor activities such as writing or buttoning his shirt.  
He was not currently taking medications and reported that 
some days were better than others.  He stated that it took 
him a long time to complete tasks.  He was observed to have a 
slight impediment in his speech.  He reported that his 
multiple sclerosis affected both fine and gross motor 
coordination.  He had difficulty with writing and typing, 
running or buttoning his shirt.  

B.  Legal Analysis

The veteran's claim with regard to the propriety of the 
initial evaluation assigned for multiple sclerosis with 
monoclonal gammopathy is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Also, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  In the former case, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary importance 
when assessing an increased rating claim.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  In view of the Board's 
action, as explained below, a remand to consider "staged 
rating" is unnecessary.

Multiple sclerosis and its residuals may be rated from 10 to 
100 percent in proportion to the impairment of motor, sensory 
or mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbance of gait, tremors, visceral manifestations, etc., 
referring to the appropriate body system of the rating 
schedule.  With partial loss of one or more extremities from 
neurologic lesions, rate by comparison with the mild, 
moderate, severe or complete paralysis of peripheral nerves.  
A minimum rating of 30 percent is warranted for multiple 
sclerosis.  38 C.F.R. § 4.124a, Code 8018.

A 20 percent evaluation is warranted for mild incomplete 
paralysis of the musculospiral nerve (radial nerve) of the 
major upper extremity.  A 30 percent evaluation requires 
moderate incomplete paralysis.  A 20 percent evaluation is 
also warranted for mild incomplete paralysis of the radial 
nerve of the minor upper extremity.  38 C.F.R. § 4.124a, Code 
8514.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve group, whether the less than 
total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
Complete paralysis of the radial nerve is present when there 
is drop of hand and fingers, perpetual flexion of the wrist 
and fingers, adduction of the thumb with the thumb falling 
within the line of the outer border of the index finger, and 
inability to extend the hand at the wrist, an inability to 
extend the proximal phalanges of the fingers, an inability to 
extend the thumb, an inability to move the wrist laterally, 
weakened supination of the hand, weakened extension and 
flexion of the elbow, and the loss of synergic motion of the 
extensors that seriously impairs the hand grip.  38 C.F.R. 
§ 4.124a, Code 8514.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the internal popliteal nerve (tibial nerve).  A 
20 percent evaluation requires moderate incomplete paralysis.  
A 30 percent evaluation requires severe incomplete paralysis.  
A 40 percent evaluation requires compete paralysis in lesions 
of the nerve high in the popliteal fossa with loss of plantar 
flexion, frank adduction of the foot impossible, abolition of 
flexion and separation of the toes, and an inability to move 
any muscle in the sole of the foot.  38 C.F.R. § 4.124a, Code 
8524.

A 10 percent evaluation is warranted for laryngitis with 
inflammation of the vocal cords or mucous membranes.  A 
30 percent evaluation requires laryngitis with thickening or 
nodules of the vocal cords, polyps, submucous infiltration or 
pre-malignant changes on biopsy.  38 C.F.R. § 4.97, Code 
6516.

Moderate, chronic labyrinthitis with tinnitus and occasional 
dizziness warrants a 10 percent evaluation.  A 30 percent 
evaluation requires that the disorder be severe with 
tinnitus, dizziness, and occasional staggering.  These 
evaluations are combined with evaluations for any associated 
loss of hearing or suppuration.  38 C.F.R. § 4.87, Code 6204.

The medical evidence reveals that the veteran has multiple 
sclerosis that affects various body systems.  The veteran is 
entitled to a separate evaluation for the multiple sclerosis 
or separate evaluations for the residual conditions of this 
disease, but not both.  38 C.F.R. § 4.14 (2000).  When a 
separate evaluation is assigned for a condition that is the 
result of multiple sclerosis a hyphenated diagnostic code is 
applicable using the code for the disease that caused the 
disability followed by the diagnostic code for the residual 
condition.  38 C.F.R. § 4.27 (2000).  The veteran is entitled 
to application of the bilateral factor for disabilities that 
affect both legs and hands under the provisions of 38 C.F.R. 
§ 4.26 (2000) in the computation of the combined rating for 
the disabilities under the provisions of 38 C.F.R. § 4.25 
(2000).  Under the circumstances in this case, the Board 
finds that evaluation of the separate residual conditions due 
to multiple sclerosis is to the advantage of the veteran and 
will assigned separate evaluations for those residual 
conditions.  

The evidence indicates that the veteran has monoclonal 
gammopathy and complains of problems with vision, but the 
evidence does not reveal any significant residuals due to the 
monoclonal gammopathy or significant visual impairment.  
Indeed, the May 1998 VA neurological examination report 
reflects that the veteran's visual acuity was tested and was 
20/25 in his left eye and 20/20 in the right eye.  Further, 
the evidence does not disclose the presence of a psychiatric 
condition.  Hence, separate evaluations are not warranted for 
residuals of monoclonal gammopathy, eye impairment or a 
psychiatric condition.

With respect to the veteran's upper and lower extremities, 
the evidence shows that the veteran has tremors of the hands 
as well as moderate neurological deficits of the lower 
extremities.  While the reports of his VA neurological 
examination in May 1998 and service department medical 
examination in October 1998 indicate no problems with loss of 
strength of the upper or lower extremities, these reports 
reveal some neurological deficits of these extremities.  At 
the VA neurological examination in May 1998 there were 
tremors of the hands.  In addition, at the service department 
medical examination in October 1998, there were some tremors 
noted in all four extremities.  Sensory examination at the 
May 1998 VA examination indicated decreased ability to 
perceive pinpoint in all extremities.  The private medical 
report of his vocational evaluation testing in January 1999 
also indicates that he has difficulty with writing, typing, 
running or buttoning his shirt.  The overall evidence 
indicates that the neurological deficits of the veteran's 
upper and lower extremities are progressively worsening and 
reflect neurological manifestations that produce more than 
slight impairment rated analogous to incomplete paralysis of 
the radial nerves of the right and upper extremities and of 
the tibial nerves of the right and lower extremities.  

As such, after consideration of all the evidence, including 
statements from the veteran to the effect that the impairment 
of his right and upper extremities is worsening, the Board 
finds that separate 20 percent evaluations for the 
neurological deficits of the right and left upper extremities 
due to multiple sclerosis are warranted under diagnostic code 
8514, effective from February 1998.  The Board further finds 
that, in light of the clinical findings elicited during the 
May 1998 VA neurological examination that show that the 
veteran had difficulty with gait and station, that he 
exhibited a great deal of difficulty maintaining himself on 
his toes and heels, and that he demonstrated an inability to 
do tandem gait, separate 20 percent evaluations are also 
warranted for the neurological deficits of the right and left 
lower extremities due to multiple sclerosis under diagnostic 
code 8524, effective from February 1998.

The evidence further discloses that the veteran has slight 
impediment of speech, which was noted as dysarthria on the 
reports of his medical board examination in July 1996 and VA 
neurological examination in May 1998.  This condition is due 
to multiple sclerosis and warrants a 10 percent rating 
analogous to laryngitis with inflammation of the vocal cords 
without thickening or nodules of the vocal cords, polyps, 
submucous infiltration or pre-malignant changes.  This rating 
is warranted under the criteria of diagnostic code 6516, 
effective from February 1998.

The reports of the veteran's medical examinations also 
indicate that he has head tremors or bobbing and occasional 
dizziness due to multiple sclerosis.  The evidence does not 
indicate that staggering is associated with this condition.  
Under the circumstances, a separate 10 percent rating is 
warranted for this condition, effective from February 1998, 
rated analogous to a peripheral vestibular disorder under 
diagnostic code 6204.

In sum, the evidence supports a higher combined initial 
evaluation for the multiple sclerosis, via the assignment of 
separate 20 percent evaluations for the neurological deficits 
of the right and left upper extremities due to multiple 
sclerosis; separate 20 percent evaluations for the 
neurological deficits of the right and left lower extremities 
due to multiple sclerosis; a separate 10 percent rating for 
dysarthria due to multiple sclerosis; and a separate 10 
percent evaluation for head tremors with occasional dizziness 
due to multiple sclerosis.  

The above separate evaluations are warranted effective from 
February 1998, and are each in lieu of the previously 
assigned 30 percent evaluation for multiple sclerosis with 
monoclonal gammopathy under diagnostic code 8018, effective 
from February 1998.  In this regard, the Board notes that, 
pursuant to 38 C.F.R. § 4.26 (2000), which provides that, 
when a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to the degree of disability.  The 
bilateral factor is applied to such bilateral disabilities 
before other combinations are carried out, and the rating for 
such disabilities, including the bilateral factor, is treated 
as one disability for the purpose of arranging in order of 
severity and for all further combinations.

The application of this provision results in an evaluation of 
40 percent for the veteran's disability of the upper 
extremities, i.e., a 20 percent rating for the disability of 
the right upper extremity combined with a 20 percent 
evaluation for disability of the left upper extremity, as per 
38 C.F.R. § 4.25 (2000), yields a 36 percent rating, 10 
percent of which is 3.6 percent, which when added to the 36 
percent rating equals 39.6 percent, which is thereafter 
rounded up to 40 percent.  The same calculation holds true 
for the veteran's disability of the lower extremities, which 
is now also evaluated as 40 percent disabling.  In addition, 
when the separate 10 percent evaluations for the veteran's 
dysarthria and head tremors with occasional dizziness are 
included, the application of 38 C.F.R. §§ 4.25 and 4.26 
yields a combined single 70 percent disability evaluation for 
the manifestations of the veteran's multiple sclerosis.  

Finally, because the combined 70 percent evaluation 
represents the greatest degree of impairment since the date 
of the grant of service connection, "staged rating" is 
unnecessary.  See Fenderson, 12 Vet. App. at 126.


ORDER

Separate evaluations of 20 percent for the neurological 
deficits of the right and left upper extremities due to 
multiple sclerosis; separate evaluations of 20 percent for 
the neurological deficits of the right and left lower 
extremities due to multiple sclerosis; a separate 10 percent 
evaluation for dysarthria due to multiple sclerosis; and a 
separate 10 percent evaluation for head tremors with 
occasional dizziness due to multiple sclerosis are granted, 
resulting in a combined single 70 percent evaluation, 
effective from February 1998; these evaluations are in lieu 
of the 30 percent evaluation previously assigned for multiple 
sclerosis with monoclonal gammopathy, effective from February 
1998, and are subject to the regulations applicable to the 
payment of monetary benefits.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 12 -


- 1 -


